                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                                MONROE DIVISION

JOHN ASHLEY RODRIGUES                               CIVIL ACTION NO. 18-CV-1287

                                                    SECTION P
VS.
                                                    JUDGE TERRY A. DOUGHTY

BRYAN FINLEY
                                                    MAG. JUDGE KAREN L. HAYES

                                         JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter,

        IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff John Ashley

Rodrigues=s Complaint, [Doc. No. 1], is DISMISSED WITHOUT PREJUDICE.

        MONROE, LOUISIANA, this 7th day of January, 2019.




                                                  ______________________________________
                                                    TERRY A. DOUGHTY
                                                     UNITED STATES DISTRICT JUDGE
